DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20th, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pg. 10-12 of applicant’s remarks, filed June 20th, 2022, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mensinger (US 20140012117 A1, cited by applicant).  Mensinger teaches the amended claim limitation of glucose information and non-glucose information collected from an activity monitor being collected in conjunction (Paragraph 0085).  Furthermore, Mensinger teaches wherein the secondary non-glucose information is used to determine diabetic information based upon the first relationship between the first non-glucose information and glucose measurements from the first-time frame (Paragraph 0085).



Claim Objections
Claim28 is objected to because of the following informalities:  
In line 3 of claim 28, the claim recites “a third time period” rather than “the third time period”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1,4-9,17,19-20,22-23 and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1,4-9,17,19-20,22-23 and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1,4-9,17,19-20,22-23 and 25-32 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1 and 17) recites:
determining a relationship between the glucose information of the patient and the first non-glucose information of the patient received during the first time period;
determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between the glucose information of the patient and the first non-glucose information of the patient received during the first time period;
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of determining diabetic information about the patient could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1,4-9,17,19-20,22-23 and 25-32 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving and delivering merely invoke a computer as a tool.
•The data-gathering step (receiving) and the data-output step (delivering) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving and delivering. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer determining, receiving, and delivering. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 64, Paragraph 00332) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (receiving and delivering) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 4 and 20 are steps that are also abstract and can be performed by simply looking at the analyte data.
Claims 5 and 31 are steps that are additional data output that is WURC through being common data types.
Claims 6 is steps that are additional data output that is WURC through being common data types.
Claims 7 and 30 are steps that are additional data output that is WURC through being common data types.
Claims 8 is steps that are additional data output that is WURC through being common data types.
Claims 9 is steps that are also abstract and can be performed by simply looking at the analyte data with timeframe data.
Claims 19 is steps that are additional data output that is WURC through being common data types.
Claims 22 and 26are steps that are additional data output that is WURC through being common accessories and sensors.
Claims 23 and 27 are steps that are also abstract and can be performed by simply looking at the analyte data with exercise data.
Claims 25 and 28 are steps that are additional data output that is WURC through being common data gathering methods.
Claims 28 is steps that are additional data output that is WURC through being common data gathering methods.
Claims 29 is steps that are additional data output that is WURC through being common accessories and sensors.
Claims 32 is steps that are additional data output that is WURC through being common timeframes.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1,4-9,17,19-20,22-23 and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensinger (US 20140012117 A1, cited by applicant).
Regarding claims 1 and 17, Mensinger teaches a method (Paragraph 0006)/non-transitory computer medium (Paragraph 0066:  “Also, applications may be executed from various non-transitory computer readable media having various data structures stored thereon”) comprising: 
during a first time period, receiving both glucose information of a patient from a continuous glucose monitoring (CGM) system worn by the patient (Paragraph 0053:  “FIG. 1 is a schematic view of a continuous analyte sensor system 100 attached to a host and communicating with a number of example devices 110-113”) and first non-glucose information of the patient from an activity monitor worn by the patient (Paragraph 0085:  “the CGM module 208 may be used in conjunction with the activity monitor to detect when the user is not moving, and is thus likely to be sleeping. In these embodiments, the activity monitor may comprise a gyroscope and/or an accelerometer, for example. The activity monitor detects that the user is positioned horizontally and/or not moving, and sends a signal to the CGM module 208 indicating that the user is likely to be sleeping”); 
determining a relationship between the glucose information of the patient and the first non-glucose information of the patient received during the first time period (Paragraph 0078-0079 and Paragraph 0085:  “At block B400, the CGM module 208 receives the signal from the activity monitor and one or more inputs from a CGM, which are current EGV's. The CGM module 208 processes the inputs at block B402 and produces an output at block B404. The processing may be applying one or more algorithms to two streams of input, for example, algorithms useful for correlating data and/or recognizing patterns. For example, the processing may be tracking the user's EGV over time as he or she sleeps … Additionally, results of the analysis may be used to modify other aspects of the CGM module 208 and/or smart device, such as, for example, changing timing, modes, thresholds or other settings of sounds, alarms, alerts, rings, etc”); 
during a second time period in which glucose information from the CGM system is not available, receiving second non-glucose information of the patient from the activity monitor worn by the patient; determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between the glucose information of the patient and the first non-glucose information of the patient received during the first time period (Paragraph 0078-0079 and Paragraph 0085: “As another example, a predetermined level of activity (or lack thereof) can be used to switch a timing schedule (or turn on or off) a low glucose suspend feature (e.g. configured to suspend a basal or bolus delivery of glucose in an insulin delivery device responsive to sensor data meeting a predetermined criterion) and/or hypoglycemia/hyperglycemia minimizer algorithm (e.g. an algorithm configured to control a user's blood glucose to a target range using an automatic insulin delivery device)”:  using the adjusted level from the initial analysis, diabetic information can be determined for the second time period without input from the CGM); and 
electronically delivering a notification about the diabetic information (Paragraph 0085:  “Additionally, results of the analysis may be used to modify other aspects of the CGM module 208 and/or smart device, such as, for example, changing timing, modes, thresholds or other settings of sounds, alarms, alerts, rings, etc”).
Claims 4-9,19-20,22-23 and 25-32 are rejected as being dependent from claims 1 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 17, 20, 23 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (US 20150282767 A1, cited by applicant) in view of Steiger (US 20180137939 A1, cited by applicant) and Mensinger (US 20140012117 A1, cited by applicant).
	Regarding claim 1, Stivoric teaches a method comprising: 
during a first time period, receiving glucose information of a patient from a continuous glucose monitoring (CGM) system during a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving second non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); and
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).
Stivoric fails to teach wherein the CGM is worn by the patient; receiving, along with the glucose information, first non-glucose information of the patient from an activity monitor also worn by the patient for the first time period; determining a relationship between the information of the patient and the first non-glucose information of the patient specifically received during the first time period; during a second time period in which glucose information from the CGM system is not available, receiving second non-glucose information of the patient from the activity monitor worn by the patient; and determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between glucose information of the patient and the first non-glucose information of the patient received during the first time.
Steiger teaches wherein the CGM is worn by the patient (Paragraph 0038:  “The body-worn sensor may be a continuous monitoring sensor, specifically a continuous glucose monitoring sensor”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CGM of Stivoric to explicitly be worn on the body taught by Steiger, because it allows for consistent transmission of data to a portable device (Paragraph 0023 of Steiger).
Mensinger teaches receiving, along with the glucose information, first non-glucose information of the patient from an activity monitor also worn by the patient for the first time period (Paragraph 0085:  “the CGM module 208 may be used in conjunction with the activity monitor to detect when the user is not moving, and is thus likely to be sleeping. In these embodiments, the activity monitor may comprise a gyroscope and/or an accelerometer, for example. The activity monitor detects that the user is positioned horizontally and/or not moving, and sends a signal to the CGM module 208 indicating that the user is likely to be sleeping”); 
determining a relationship between the information of the patient and the first non-glucose information of the patient specifically received during the first time period (Paragraph 0085:  “At block B400, the CGM module 208 receives the signal from the activity monitor and one or more inputs from a CGM, which are current EGV's. The CGM module 208 processes the inputs at block B402 and produces an output at block B404. The processing may be applying one or more algorithms to two streams of input, for example, algorithms useful for correlating data and/or recognizing patterns. For example, the processing may be tracking the user's EGV over time as he or she sleeps … Additionally, results of the analysis may be used to modify other aspects of the CGM module 208 and/or smart device, such as, for example, changing timing, modes, thresholds or other settings of sounds, alarms, alerts, rings, etc”); 
during a second time period in which glucose information from the CGM system is not available, receiving second non-glucose information of the patient from the activity monitor worn by the patient; and determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between glucose information of the patient and the first non-glucose information of the patient received during the first time (Paragraph 0085: “As another example, a predetermined level of activity (or lack thereof) can be used to switch a timing schedule (or turn on or off) a low glucose suspend feature (e.g. configured to suspend a basal or bolus delivery of glucose in an insulin delivery device responsive to sensor data meeting a predetermined criterion) and/or hypoglycemia/hyperglycemia minimizer algorithm (e.g. an algorithm configured to control a user's blood glucose to a target range using an automatic insulin delivery device)”:  using the adjusted level from the initial analysis, diabetic information can be determined for the second time period without input from the CGM).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to explicitly collect activity data along with glucose data during the first time period as taught by Mensinger, because it allows setting a predetermined activity pattern to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Regarding claim 4, Stivoric teaches a system further comprising receiving additional non- glucose information related to the patient for the first time period (Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”), 
wherein the additional non-glucose information is different than the first non-glucose information (Paragraph 0293:  “In this embodiment, a food log data was utilized in model”), and 
wherein the relationship is determined between the glucose information, the first non-glucose information, and the additional non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”).

Regarding claim 5, Stivoric teaches wherein the first non-glucose information and second non-glucose information includes physiologic information about the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”).

Regarding claim 6, Stivoric teaches wherein the physiologic information includes at least one of heart rate, respiration, oxygen concentration, skin tone, moisture content on skin, activity, activity patterns, blood ketones, urine ketones, respiration, or acoustic information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”).

Regarding claim 7, Stivoric teaches wherein the first non-glucose information and the second non-glucose information includes location information (Paragraph 0082:  “Contextual parameters as used herein means parameters relating to the environment, surroundings and location of the individual”).

Regarding claim 8, Stivoric teaches wherein determining diabetic information includes determining an estimated glucose concentration level (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”).

Regarding claim 17, Stivoric teaches a computer-readable medium (Paragraph 0296:  “Embodiments of the present invention can include a computer readable medium, such as a computer readable storage medium”) comprising instructions thereon that, when executed by at least one processor, causes the at least one processor to perform operations comprising (Paragraph 0296:  “The computer readable storage medium can have stored instructions which can be used to program a computer to perform any of the features presented herein”): 
during a first time period, receiving glucose information of a patient from a continuous glucose monitoring (CGM) system during a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving second non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); and
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).
Stivoric fails to teach wherein the CGM is worn by the patient; receiving, along with the glucose information, first non-glucose information of the patient from an activity monitor also worn by the patient for the first time period; determining a relationship between the information of the patient and the first non-glucose information of the patient specifically received during the first time period; during a second time period in which glucose information from the CGM system is not available, receiving second non-glucose information of the patient from the activity monitor worn by the patient; and determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between glucose information of the patient and the first non-glucose information of the patient received during the first time.
Steiger teaches wherein the CGM is worn by the patient (Paragraph 0038:  “The body-worn sensor may be a continuous monitoring sensor, specifically a continuous glucose monitoring sensor”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CGM of Stivoric to explicitly be worn on the body taught by Steiger, because it allows for consistent transmission of data to a portable device (Paragraph 0023 of Steiger).
Mensinger teaches receiving, along with the glucose information, first non-glucose information of the patient from an activity monitor also worn by the patient for the first time period (Paragraph 0085:  “the CGM module 208 may be used in conjunction with the activity monitor to detect when the user is not moving, and is thus likely to be sleeping. In these embodiments, the activity monitor may comprise a gyroscope and/or an accelerometer, for example. The activity monitor detects that the user is positioned horizontally and/or not moving, and sends a signal to the CGM module 208 indicating that the user is likely to be sleeping”); 
determining a relationship between the information of the patient and the first non-glucose information of the patient specifically received during the first time period (Paragraph 0085:  “At block B400, the CGM module 208 receives the signal from the activity monitor and one or more inputs from a CGM, which are current EGV's. The CGM module 208 processes the inputs at block B402 and produces an output at block B404. The processing may be applying one or more algorithms to two streams of input, for example, algorithms useful for correlating data and/or recognizing patterns. For example, the processing may be tracking the user's EGV over time as he or she sleeps … Additionally, results of the analysis may be used to modify other aspects of the CGM module 208 and/or smart device, such as, for example, changing timing, modes, thresholds or other settings of sounds, alarms, alerts, rings, etc”); 
during a second time period in which glucose information from the CGM system is not available, receiving second non-glucose information of the patient from the activity monitor worn by the patient; and determining diabetic information about the patient for the second time period based upon the second non-glucose information of the patient and the determined relationship between glucose information of the patient and the first non-glucose information of the patient received during the first time (Paragraph 0085: “As another example, a predetermined level of activity (or lack thereof) can be used to switch a timing schedule (or turn on or off) a low glucose suspend feature (e.g. configured to suspend a basal or bolus delivery of glucose in an insulin delivery device responsive to sensor data meeting a predetermined criterion) and/or hypoglycemia/hyperglycemia minimizer algorithm (e.g. an algorithm configured to control a user's blood glucose to a target range using an automatic insulin delivery device)”:  using the adjusted level from the initial analysis, diabetic information can be determined for the second time period without input from the CGM).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to explicitly collect activity data along with glucose data during the first time period as taught by Mensinger, because it allows setting a predetermined activity pattern to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Regarding claim 20, Stivoric teaches a non-transitory computer-readable medium further comprising receiving additional non- glucose information related to the patient for the first time period (Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”), 
wherein the additional non-glucose information is different than the first non-glucose information (Paragraph 0293:  “In this embodiment, a food log data was utilized in model”), and 
wherein the relationship is determined between the glucose information, the first non-glucose information, and the additional non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”).

Regarding claim 28, Stivoric fails to teach a system further comprising: during a third time period, receiving additional glucose information of the patient from the CGM system worn by the patient during a third time period; and updating the relationship based on the additional glucose information received from the CGM system worn by the patient during the third time period.
Mensinger further teaches a system further comprising: during a third time period, receiving additional glucose information of the patient from the CGM system worn by the patient during a third time period; and updating the relationship based on the additional glucose information received from the CGM system worn by the patient during the third time period (Paragraph 0085:  “In one example, a predetermined level of activity can be used to determine the timing of a calibration schedule for the CGM module 208”: the specific calibration schedule is implied to be tied to the embodiment in paragraph 0085 of the CGM paired with the activity monitor.  Thus, a third time period is when the calibration to update the relationship is similar to what was done during the first time period).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to explicitly collect activity data along with glucose data during the first time period as taught by Mensinger, because it allows setting a predetermined activity pattern to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Regarding claim 29, Stivoric fails to explicitly teach a system further comprising periodically updating the relationship based on additional glucose information received from the CGM system worn by the patient during one or more subsequent time periods.
Mensinger teaches a system further comprising periodically updating the relationship based on additional glucose information received from the CGM system worn by the patient during one or more subsequent time periods (Paragraph 0085:  “In one example, a predetermined level of activity can be used to determine the timing of a calibration schedule for the CGM module 208”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to calibrate with glucose data during an additional time period as taught by Mensinger, because it allows ensuring a secure and accurate predetermined activity pattern to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Regarding claim 30, Stivoric further teaches wherein both the first non-glucose information and the second non-glucose information comprise activity data (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  Can be used in tandem with other physiologic measures during the creation of glucose estimation model).

Regarding claim 31, Stivoric fails to explicitly teach wherein both the first non-glucose information and the second non-glucose information comprise a same type of information.
Mensinger teaches wherein both the first non-glucose information and the second non-glucose information comprise a same type of information (Paragraph 0085:  activity data is used both to update thresholds as well as to trigger subsequent thresholds).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to explicitly collect the same type of information in both time periods as taught by Mensinger, because it allows the use of a predetermined activity pattern specific to the information type to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Regarding claim 32, Stivoric further teaches wherein the first time period comprises one of 3 days (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”), 7 days, 10 days, 14 days, 30 days, 1 month, or 3 months.

Regarding claims 23 and 27, Stivoric and Steiger fail to explicitly teach wherein the determining the relationship further comprises correlating the first activity data with the estimated glucose concentration level of the patient.
Mensinger teaches wherein the determining the relationship further comprises correlating the first activity data/first non-glucose information with the glucose information of the patient (Paragraph 0084:  “the CGM module 208 may be used in conjunction with the activity monitor to correlate how exercise impacts blood glucose levels”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric to explicitly correlate activity data with glucose data as taught by Mensinger, because it allows setting a predetermined activity pattern to trigger an alarm to warn of possible blood glucose divergences (Paragraph 0085 of Mensinger).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric, Steiger, and Mensinger as applied to claims 1 and 17 above, and further in view of Steffen (US 20170372017 A1).
Regarding claim 9, Stivoric, Steiger, and Mensinger fail to teach wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period.
Steffen teaches wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period (Paragraph 0070:  “One type of trend reporting for the system is to display the percentage of above target range data, below target range data, or inside of target range data for a specific type ID of data”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the determining of diabetic information of Stivoric, Steiger, and Mensinger to include the percentage of time within a glucose range of Steffen, because it is important to communicating trends with a patient’s blood glucose levels for treatment (Paragraph 0070 of Steffen).

Regarding claim 19, Stivoric, Steiger, and Mensinger fail to teach the operations further comprising: determining guidance based at least in part on the diabetic information; and displaying the guidance at a user interface. 
Steffen teaches the operations further comprising: determining guidance based at least in part on the diabetic information (Paragraph 0014:  “guide them through exercise activities which keep said biomarkers within optimal ranges to produce ideal outcomes”); and 
displaying the guidance at a user interface (Paragraph 0024:  “Computing device 110 may be fixed or mobile and provides a system display in the form of a digital portal 102”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the operations of Stivoric, Steiger, and Mensinger to include the guidance of Steffen, because it helps the patients to have safe and effective treatment (Paragraph 0024 of Steffen).

	Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric, Steiger, and Mensinger as applied to claims 1 and 17 above, and further in view of Hayter (WO 2017011346 A1).
	Regarding claim 25, Stivoric, Steiger, and Mensinger fail to explicitly teach wherein the first non-glucose information relating to the patient comprises first activity data received from an activity monitor worn by the patient during the first time period.
	Hayter teaches wherein the first non-glucose information relating to the patient comprises first activity data received from an activity monitor worn by the patient during the first time period (Paragraph 0032:  “monitors 130A, 130B, 130C worn on the body”:  130A is activity monitor).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric, Steiger, and Mensinger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

	Regarding claims 22 and 26, Stivoric, Steiger, and Mensinger fail to explicitly teach wherein the activity monitor comprises a watch.
	Hayter teaches wherein the activity monitor comprises a watch (Paragraph 0031:  “130A, 130B, 130C integrated within the phone 110 … mobile phone 110 is provided as a wrist watch configuration”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric, Steiger, and Mensinger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 December 2022